Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 15, 2014

                                        No. 04-14-00355-CV

                      IN THE INTEREST OF N.A.S, B.R.S., AND R.C.S.,

                  From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. Fl-13-117
                          Honorable Stephen B. Ables, Judge Presiding

                                           ORDER
         Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, No. PD-07-02-13, 2014
WL 2865901, at *3 (Tex. Crim. App. June 25, 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.); see also In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4
(Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from
termination of parental rights). The Texas Department of Family and Protective Services has
filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro se brief.

       If the appellant desires to file a pro se brief, she must do so within twenty days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the
Department may file a responsive brief no later than twenty days after the date the appellant’s
pro se brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by
appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.

                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2014.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court